DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-30 are currently pending. This office action is the first office action on the merits of the claims. 
Information Disclosure Statement
3.	Several references from the various IDS’s filed on 06/23/2021 have not been considered. For the IDS which include US documents Foreign documents and NPL documents  the foreign documents 12 (WO 2009023544), 23 (RU 2392926) 32 (WO 2007056405) and 33 (CN 105377270) have not been considered as no copy of the document has been provided. In the Same IDS Foreign document 31 (WO 2019236636) has not been considered as only a partial copy of the document has been provided, specifically only the last portion of the document was provided,  additionally document 24 (RU 2008136081) has not been considered as only a translation of the document has been provided and no copy of the original document was provided. Concerning the NPL document on this IDS documents 1 (Steed; no date of publication was provided), 15 (Hospria sodium Bicarb IV ANDA labels and packaging; document was not legible and no date of publication was provided) , 27 (Szerlip; no date of publication was provided), 31 (Remington; document was not legible in particular one side of the document could not be read), 41 (no copy provided), 46 (Stevens; no copy provided) for the reasons indicated in parenthesis by each document.  ON the IDS filed on 06/23/2021 that has no US documents and which has 50 NPL documents NPL reference 30 (Ballasi; Document provided is indicated to be authored by Bellasi). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9-11, 19, 22, 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Concerning claims 9-10 the claims recite wherein the cross-linked poly(allyl amine) polymer contains less than a particular amount in ppm of allyl amine which renders the claims indefinite as it is not clear what this means as the claims are drawn to poly(allylamine) and it is not clear if this is an indication of a maximum amount of a particular monomer in the polymer structure or an indication that the crosslinked poly(allyamine) polymer is a composition that does not comprise more than a particular amount of residual unreacted allylamine.  Additionally it is unclear if the “allylamine” indicates the previously indicated monoallylamine and multiallylamine or if it indicates the specific chemical structure of allyl amine H2C=CH-CH2-NH2.  
Concerning claim 11 the claim recties that values a, b, c and m are integers which renders the claim indefinite as it is not clear if these values can be 0 or not.  
Also the claim recites 
    PNG
    media_image1.png
    40
    100
    media_image1.png
    Greyscale
 which renders the claim indefinite as it is not clear what this structure indicates particularly what the wavey line in the structure indicates, and it is unclear if this is a required limitation because of the parenthesis around the structure. 
Concerning claims 19, 22, 25, 26 the claims all indicate a SIB assay however the claims do not indicate the time for which the SIB assay is undertaken which will have an effect on the reported value of the various binding properties of the polymer, and as such the claims are indefinite as it is not clear what conditions the indicated test is taken over. 
Concerning claim 27 the claim recites that a property is determined in a SGF assay which renders the claim indefinite as it is not clear under what conditions this property is determined, in particular as applicants specification paragraph 0168 indicates that this can take place after 1 hour or after 24 hours to give different values.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 78 indicates that he Sp2 allyl carbons comprised by the crosslinked poly(allyl amine) polymer constitute less than 1 % of the total number of carbon atoms comprises by the crosslinked poly(allyl amine)polymer, however claim 1 from which claim 7 depends already indicates that this value is less than 1.0 % and as such claim 7 does not further limit the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaener 725 (WO 2014/197725 A1).
Concerning claim 1-8 Klaerner 725 teaches a pharmaceutical composition which comprises a crosslinked amine polymer having the capacity to remove protons and chloride ions from the gastrointestinal tract and are indicated to have a particle size of about 80 to 120 microns which would indicate that they are used in the form of beads (paragraph 0031) .  In particular the cross linked amine polymer is indicated to have a swelling ratio of less than about 2 (paragraph 0035). Particular examples of post crosslinked poly allylamine hydrochloride are given and are indicated to be made by the polymerization of allyl amine hydrochloride and 1,3-Bis (allylamino)propane (a multiallyl amine abbreviated DAPDA) (paragraph 303) after which the beads are crosslinked by the addition of 1,3-dichloropropane (paragraph 0304).  In particular Klaerner 725 teaches a particular post crosslinked polyallylamine bean number 6 on Tables 10 parts 1 and 2 and Table 11 (pgs 105-113). This particular examples is indicated to comprise 10.71g  allyl amine hydrochloride, 6.50g  1,3-Bis (allylamino)propane 2 allyl carbon atoms in the polymer, decreases. Applicant’s specification indicates that the number of allyl equivalents to the number of initiator equivalents is from 7:1 to 60:1 and gives more specific ranges of about 10:1 to about 45:1 (paragraph 0122).  The examples indicated above will have an amount of allyl equivalents of 0.1717 mol and a total initiator equivalent of .0142 mol (as each azo bis initiator form two initiating fragments) to give a ratio of allyl to initiator equivalents of approximately 12.1, which is within the ratio indicated by applicant to be useful in the invention.  This particular example is indicated to have a swelling ratio of 1.4 (Table 11 example 6) which is within the claimed range.  
Klaerner 725 does not specifically teach that the polymer has a particular amount of sp2 allyl carbon atoms.  However applicants indicates that this value is controlled by the ratio of the allyl equivalents to the ratio of the initiator equivalents in the polymerization of the polymer (applicants specification paragraph 0122).  Klaerner 725 example teaches the indicated ratio, and as such the particular sp2 allyl carbon atom ratio to the total number of carbon atoms in the crosslinked (polyallyl) amine polymer would be expected to result from this ratio. As such the polymer of Klaerner 725 is considered to teach the claimed sp2 allyl carbon atom ratio. 
Concerning claims 9-10 Klaerner 725 does not specifically teach that the poly (allyl amine) polymer contains a specific amount of residual allylamine. 
Applicants specification indicates that the polymer is made by a process of a monoallylamine monomer and a multiallylamine crosslinker being concurrently polymerized and crosslinked in a hetrogenous reaction mixture comprising the monallylamine monomer, the multiallyl amine crosslinked, a radical initiator, water and an organic solvent after which the polymer may then be further crosslinked in a second step (applicants specification paragraph 0104).  This is the process that is used by Klaerner 725 (paragraphs 0303-0300).  Klaerner 725 additionally teaches that the beads are washed before the second crosslinking with methanol, water and 2M NaOH for a total of 6 times to purify the beads (paragraph 0303), and after the crosslinking the beads were washed another 9 times in various washes of methanol water 1M HCL , and 1M NaOH (paragraph 0304).  This extensive washing would remove residual unreacted monomers such as the allyl amine monomer.  As such since the same method is used and well as multiple washing steps to purify the beads the polymer of Klaerner 725 will have the claimed amount of allyl amine.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
7.	Claims 1-10, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaerner 685 (WO 2016/094685 A1).
Concerning claim 1-8 Klaerner 685 is drawn to a pharmaceutical composition which comprises a crosslinked amine polymer having a swelling ratio that can be less than 2 or less than 1.5 or even less 2 carbon atoms of allyl groups in the polymer.  These polymers are not made with a diallyl amine crosslinker, however the dichloroethane crosslinker will result in the bonding of two of the allylamine residues together to form a crosslinked structure that is the equivalent of the structure that would result from 1,2-Bis(allylamino)ethane, as well as being  resulting in a residue of 1,2 dichloroethane.  This results in a polymer that has the two claimed residues and the claimed swelling and sp2 carbon atom values.  As such the polymer which is taught by Klaerner 685 will have the claimed polymer structure, despite the fact that it is not made with a multiallyl amine monomer.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As such Klaerner 685 teaches the claimed polymer.  
Concerning claim 16-17 Klaerner 685 further teaches examples of preformed amine polymer beads that were formed by polymerizing 43.83 g of allylamine hydrochloride and 45.6g of N,N’Diallyl 1,3-diaminopropane (DAPDA) with a solution of V50 initiator (paragraph 0388).  Allyl amine hydrochloride has a molecular weight of approximately 93.5 g/mol DAPDA has a molecular weight of approximately 227 g/mol (see table C pg 69), and V-50 also known as 2,2′-Azobis(2-methylpropionamidine) dihydrochloride (paragraph 0382) has a molecular weight of 271 g/mol.  This results in 0.4687 mol of the allyl amine 0.2009 mol of the diallyl amine and 0.0335 of the initiator.
2 allyl carbon atoms in the polymer, decreases. Applicant’s specification indicates that the number of allyl equivalents to the number of initiator equivalents is from 7:1 to 60:1 (paragraph 0122).  
There are two equivalents for each of the DAPDA monomer and the azo bis initiator making 0.8705 mol of allyl equivalent and 0.06701 of initiator equivalent resulting in ratio of approximately 12.99 which is within the ratio indicated by applicant.  As such the beads of Klearner 685 would be expected to have the claimed amount of the sp2 carbon atoms.  The exemplary beads of Klearner 685 are indicated to be used in a dichloroethylene second crosslinking step (Tables 4 and 6) which provided particles that had a swelling of less than 2.  As such these exemplary polymers of Klearner 685 would meet the claimed limitations of claim 16-17, and would also meet the limitations of claims 1-8.  
Concerning claims 9-10 Klaerner 685 teaches the exemplary polymer indicated for claim 16 which also would meet the limitation of claim 1. 
Klaerner 685 does not specifically teach that the poly (allyl amine) polymer contains a specific amount of residual allylamine. 
Applicants specification indicates that the polymer is made by a process of a monoallylamine monomer and a multiallylamine crosslinker being concurrently polymerized and crosslinked in a hetrogenous reaction mixture comprising the monallylamine monomer, the multiallyl amine crosslinked, a radical initiator, water and an organic solvent after which the polymer may then be further crosslinked in a second step (applicants specification paragraph 0104).  This is the process that is used by Klaerner 685 (paragraphs 0388).  Klaerner 725 additionally teaches that the beads are washed before the second crosslinking with methanol, water and 2M NaOH for minimum of 9 times to purify the beads (paragraph 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claims 18-19 Klaerner 685 teaches a particular example having of the indicated polymer (Table 5 id 025002-C6 FA) having a swelling degree of 1.5 a chloride ion binding of 3.9 in a SIB assay and a chloride ion to phosphate ion binding ratio in an SIB assay of 3.6:2.8 which is greater than 1:1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 11-15, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Klaerner 685 (WO 2016/094685 A1).
Concerning claim 11 Klaerner 685 further teaches that the post polymerization crosslinked amine polymer has a structure of (paragraph 0202)

    PNG
    media_image2.png
    391
    347
    media_image2.png
    Greyscale

Wherein each R is independently hydrogen or an ethylene crosslink between two nitrogen atoms of the crosslinked amine polymer and a, b, c and m are integers.  It should be noticed that this chemical structure does not provide any group of the partially polymerized multiallylamine and as such this polymer will not have sp2 allyl carbon atoms.  It should be noticed that this polymer structure would result from the polymerization of 2-propen-1-ylamine (to give the structure indicated by a and b) and N,N’-diallyl-1,3-diaminopropane (to give the structure indicated by c) followed by being post crosslinked with 1,2-dichloroethane (to give the ethylene crosslink).   From 10 to 40% of the R groups in indicated to be a ethylene crosslink (paragraph 0202)
Klaerner 685 does not specifically teach that this particular polymer has a swelling ratio of less than 2 or that the polymer is used in a bead. 
Klearner 685 does teach that the general polymer has a swelling ratio that can be less than 2 or less than 1.5 or even less than 1 (paragraph 0045), and further indicates that the swelling ratio of the polymer is a result of the degree of crosslinking of the polymer (paragraph 0216).   Klearner 685 further 
Klearner 685 teaches examples of the indicated ratio of the non crosslinking and crosslinking monomers as Klaerner 685 further teaches that one embodiment of the polymer structure indicated above is where the sum of a and b is 57 and c is 24 (paragraph 0202).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the polymer having the specific polymer structure taught by Klearner 685 in a polymer bead with a swelling ratio of less than 2 for the purpose of providing a polymer structure that can be used for the treatment of metabolic acidosis while minimizing the side effect in patients. 
Concerning claim 12 Klaerner 685 further teaches that in the structure above that the ratio of (a+b):c is from about 1.5:1 to 4:1 (paragraph 0202). 
Concerning claims 13 Klaerner 685 further teaches that in the structure above that the ratio of (a+b):c is from about 2:1 to 2.5:1 (paragraph 0202).
Concerning claim 14 Klaerner 685 further teaches that one embodiment of the polymer structure indicated above is where the sum of a and b is 57 and c is 24 (paragraph 0202). 
Concerning claims 15, 20 and 23 Klaerner 685 teaches as is stated above a polymer bead having a polymer structure of (paragraph 0202)

    PNG
    media_image2.png
    391
    347
    media_image2.png
    Greyscale

wherein each R is independently hydrogen or an ethylene crosslink between two nitrogen atoms of the crosslinked amine polymer and a, b, c and m are integers.  It is further indicated that from 5-50 % of the R groups are an ethylene crosslink.  This means that for every mol of (a+b+c) there is from .025 to .25 mols of the ethylene crosslink which corresponds to the amount of residue of the dichloroethane, as each dichloroethane molecule will result in two of the R groups being an ethylene crosslink. 
Additionally Klaerner 685 teaches that in the structure above that an exemplary ratio of (a+b):c is from about 2:1 to 2.5:1 (paragraph 0202).  This would indicate that an exemplary polymer would have a (a+b+c) value of from 3 to 3.5, giving a molar amount of from .075 to .875 mol of the dichloroethane residue, although the greatest range of the mol% of the dichloroethane unit would be found by using .25 mol ratio of the dichloroethane residue for 3 mols of a+b+c and comparing the .025 mol ratio of crosslink to the 3.5 mol of a+b+c.   This gives a range of from approximately 2.4  to  21.4 mol % of dichloroethane residue in the polymer. This gives that the a+b+c value must be from approximately 97.6 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed amount of the indicated component residues of the polymer bead of Klaerner 685 because Klaerner 685 teaches overlapping ranges with the claimed ranges. 
Concerning claim 21, 25 Klaerner 685 further teaches that the chloride binding in a SIB assay is greater than about 2.0 mmol per gram of polymer and is most preferably greater than about 4.0 mmol/g (paragraph 0210 and 0132).  For chloride ions 1 mEq/g is equal to 1 mmol/g.  Klaerner 685 further teaches that the polymer used to treat acidosis are used in a method that binds and removes HCl (paragraph 0024). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed chloride binding properties in the polymer for the purpose of providing a polymer that is useful in binding HCL for the treatment of acidosis. 
Concerning claims 22 and 26 Klearner 685 further teaches that the cross-linked polymer has a chloride to phosphate ion binding ratio of at least 2.5:1 in SIB (paragraph 0132). Klearner further teaches that for the croslinked polymer used to treat metabolic acidosis controlling access to the binding sites to 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed chloride to phosphate ion binding ratio for the purpose of providing a useful polymer for the treatment of acidosis. 
Concerning claims 23, 29-30 as is indicated above the structure of the polymer indicated by Klearner 685 does not include sp2 allyl carbon atoms in the structure and as such would have the claimed amount of the sp2 allyl carbon atoms comparted to the total number of carbon atoms comprising by the crosslinked polymer. 
Concerning claim 27 Klaerner 685 further teaches that the proton and chloride binding capacity of the crosslinked amine polymer is at least 5 mmol/g at one hour in Simulated Gastric Fluid (paragraph 0060-0062). 1 mmol/g of chloride or protons is equal to 1mEq/g.  .  Klaerner 685 further teaches that the polymer used to treat acidosis are used in a method that binds and removes HCl (paragraph 0024). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed chloride binding properties in the polymer for the purpose of providing a polymer that is useful in binding HCL for the treatment of acidosis. 
Concerning claim 28 Klearner 685 teaches that the general polymer has a swelling ratio that can be less than 1.5 or even less than 1 (paragraph 0045), and further indicates that the swelling ratio of the polymer is a result of the degree of crosslinking of the polymer (paragraph 0216).   Klearner 685 further teaches that a low swelling ratio the polymer is preferred to minimize gastrointestinal side effect in patients (paragraph 0224).  
for the purpose of providing a polymer structure that can be used for the treatement of metabolic acidosis while minimizing the side effects in patients. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.	Claims 1-8, 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7, 9, 10  of U.S. Patent No. 10,934,380. Although the claims at issue are not identical, they are not patentably distinct from each other because concerning claims 1-7, 11-12, 15-16, 20, 24 the patent teaches a crosslinked (polyallyl amine) polymer in bead form consisting essentially of 20-25 mol% of N. N’ diallyl 1,3 amino propane or a a salt thereof, 50-60 mol% of 2-propen-1-ylamine or a salt thereof and 20-25 mol% residue of 1,2 dichloroethane where the crosslinked polymer has a swelling ratio of less than 2 and the amount of sp2 allyl carbons in the polymer constitute less than 1.0 % of the total number of carbon atoms of the polymer (claim 1).
Concerning claims 8, 17,  23, and 29-30 the patent taches that the amount of sp2 carbon atoms is less than 1 % (claim 1) which is an overlapping range with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of sp2 carbon atoms because the patent teaches an overlapping range with the claimed range. 
Concerning claims 13-14 the amount of the diallyl monomer is indicated to be 20-25 mol% and the amount of the propenyl amine monomer is indicated to be from 50-60 mol % (claim 1) this would indicate a range of a+b:c of 3:1 to 2:1 which is an overlapping range with the claimed range. It should be noted that a value of a+b:c of 57:24 is a value of 2.375:1 which is also within the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ratios of a+b:c because the patent teaches overlapping ranges with the claimed ranges. 
Concerning claims 18 , 21, 25 the patent further teaches that he polymer has a chloride ion binding capacity of at least 4 mEq/g in a SIB assay (claim 10)
Concerning claims 19, 22, 26 the patent further teaches that the polymer is characterized by a chloride to phosphate ion binding ratio of at least 2:1 (claim 7). 
Concerning claims 27 the patent further teaches that the polymer has a proton and chloride binding capacity of at least 10mEq/q in a SGF assay (claim 9). 
	Concerning claim 28 the patent teaches that the swelling ratio of the polymer is less than 2 (claim 1) which is an overlapping range with the clamed range of less than 1.5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed swelling ratio of because the patent teaches an overlapping range with the claimed range. 
Conclusion
10.	Claims 1-30 are rejected. No claims are currently allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763